President.
-The objection to this notice is, that it does not state the names of the witnesses, or the name of the magistrate before whom the depositions were to be taken. The statute law requires notice of the time and glace of taking depositions, to be given to the opposite party, but is silent as to any other matters. This notice, then, contains all which the law requires; and although it might be convenient for parties to be apprised of the name of the justice who was to take the depositions, and the witnesses who were to be sworn, and some rule as to the form of notice may be necessary; yet in the absence of any such rule to direct parties, we cannot say that the defendant has not given legal notice, when he has done all which the law requires.
As to the matter alledged to be irrelevant, that may be stricken out, and what remains may be read to the jury.
Verdict for plaintiff. Damages $50.